IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60729
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

COREY SHEARS, also known as Corey Shear,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       (3:01-CR-57-01-LS)
                      --------------------
                          May 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Corey Shears was convicted by a jury of

carjacking, in violation 18 U.S.C. § 2119, and of discharging a

firearm during and in relation to a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A)(iii).   On appeal, Shears contends that

the district court abused its discretion by admitting into evidence

a handgun discovered by the victim when he retrieved his vehicle

from the police impound lot; that the evidence is insufficient to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
support Shears’s convictions; and that the district court erred

when it gave a supplemental instruction to the jury.

     We find no abuse of discretion in the admission of the firearm

into evidence.      United States v. Crawford, 52 F.3d 1303, 1309-11

(5th Cir. 1995); United States v. Shaw, 920 F.2d 1225, 1229 (5th

Cir. 1991).   Shears was free to challenge the provenance of the

weapon and to argue to the jury that the weapon could have been

left in the vehicle by someone other than the defendants.              The

circumstances surrounding the firearm’s discovery are relevant to

the weight of the evidence not to the admissibility.        Crawford, 52
F.3d at 1310-11.

     Shears does not dispute that the evidence established the

elements of both offenses.      He insists, however, that no rational

jury could have convicted him, given that his testimony —— that he

participated in the carjacking because he feared for his life ——

created a reasonable doubt of his guilt.             The jury rejected

Shears’s version, crediting the victim’s testimony that Shears was

armed and was an intentional participant in the offense.         We will

not disturb the jury’s credibility determinations.            See United

States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).

     We   decline    to   address   Spears’s   argument   concerning   the

supplemental jury instruction because he has not adequately briefed

the issue for appeal.      See FED. R. APP. P. 28(a)(9)(A); see United




                                     2
States v. Tomblin, 46 F.3d 1369, 1376 n.1 (5th Cir. 1995); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

AFFIRMED.




                                 3